                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

COMMUNITY STATE BANK                                                                                 PLAINTIFF


v.                                          Case No. 4:18-cv-4078


MAXINE WILSON; CARRIE W.
WINFORD, ADMINISTRATRIX
FOR THE ESTATE OF JENNIFER
HARTING WILSON; and J. SCHUYLER
MARVIN, DISTRICT ATTORNEY                                                                        DEFENDANTS


GARY WILSON                                                                                      INTERVENOR

                                                     ORDER

        Before the Court is Defendant J. Schuyler Marvin’s Amended Motion to Dismiss. (ECF

No. 75). Intervenor Gary Wilson has responded. (ECF No. 77). Plaintiff Community State Bank

has also responded. (ECF No. 78). No other party has filed a response, and their time to do so has

passed. See Local Rule 7.2(b). Defendant Marvin has replied. (ECF No. 79).                       The Court finds

the matter ripe for consideration.1

                                             I. BACKGROUND2

        This interpleader action arises as a result of the 26th Judicial District Court of Louisiana’s

(the “Louisiana state court”) issuance of a warrant of seizure for forfeiture of certain funds held in

a checking account by Plaintiff, a state-chartered banking corporation located in Bradley,



1
 The parties’ briefing papers also incorporate by reference various arguments made in numerous past filings, some of
which in turn incorporate arguments made in other filings. (ECF Nos. 17, 35, 38, 44, 62-1, 66, 67). The Court has
reviewed all incorporated documents and will consider the same in determining the instant motion.
2
  The parties’ briefing of the instant motion contains scarce discussion of the underlying background, so the Court’s
recitation of facts is taken largely from the parties’ pleadings and various exhibits found in the record.
Arkansas. Plaintiff takes the position that the Louisiana state court lacks personal jurisdictional

over it—an Arkansas bank holding money in Arkansas—and thus, the seizure warrant has no

binding effect and should be treated as a competing claim for the funds that should be resolved in

this interpleader case.

         Beginning in October 2017, the Bossier Parish Sheriff’s Office began investigating

Intervenor Wilson and his family for suspected criminal activity. (ECF No. 70-5, pp. 2-9). At

some point, the State of Louisiana brought criminal charges against Intervenor Wilson in what

appears to be case number C-227668I, first for perjury and, later, for racketeering.3

         On March 16, 2018, Defendant Maxine Wilson opened a checking account with Plaintiff

by depositing five cashier’s checks totaling $255,209.47 (the “Fund”) that were payable to Jennifer

Harting Wilson—Intervenor Wilson’s wife. Defendant Maxine Wilson indorsed the checks based

on a signed power of attorney granted to her by Jennifer Wilson. Plaintiff later learned that Jennifer

Wilson was deceased.4

         On April 27, 2018, the Louisiana state court served Plaintiff with a warrant of seizure for

forfeiture of the Fund pursuant to Louisiana Revised Statute 15:1356, which, in relevant part,

provides for forfeiture and disposition of money used in or obtained from conduct in violation of

Louisiana’s Racketeering Act. The warrant ordered Plaintiff to relinquish the Fund in the form of

a cashier’s check made out to the 26th Judicial District Attorney’s Office in Bossier Parish,

Louisiana, to be preserved and safeguarded by Defendant Marvin—the district attorney there—



3
 The record indicates that Intervenor Wilson was also charged with one count of insurance fraud in what appears to
be criminal case number C-227668D, and that case was nol prossed on August 28, 2018. (ECF No. 75-2, pp. 1, 3-4).
The perjury and racketeering charges remain pending against Intervenor Wilson. (ECF No. 44-2, p. 1).
4
  A copy of Jennifer Wilson’s death certificate is found in the record, but the “date of death” section is darkened and
illegible. (ECF No. 70-4). Ultimately, the specific timing of Jennifer Wilson’s death is immaterial to the instant
motion but, suffice it to say, she unfortunately passed away at some point.


                                                          2
until further order of the Louisiana state court.

       On May 9, 2018, Plaintiff Community State Bank commenced this interpleader action to

resolve competing claims to the Fund and later filed an amended complaint to bring this case under

both Federal Rule of Civil Procedure 22 and the federal interpleader statute, codified at 28 U.S.C.

§ 1335.

       On August 28, 2018, the Louisiana state court granted in part and denied in part a motion

to quash the Louisiana seizure warrant. (ECF No. 44-1). Specifically, the Louisiana state court

quashed the warrant as to $118,209.47 of the Fund. (ECF No. 44-1). The Louisiana state court

left the warrant intact as to the remaining $132,000.00 of the Fund, “if [it] comes in possession of

the State.” (ECF No. 44-2).

       From the onset of this case, Defendant Marvin has argued on multiple occasions that the

Court should dismiss the case pursuant to various abstention doctrines. On January 29, 2019, the

Court directed Defendant Marvin to file a formal motion to dismiss discussing the issue of

abstention.

       On March 26, 2019, Defendant Marvin did so, filing the instant motion. He argues that

because the Louisiana state court has already asserted jurisdiction over the Fund, this Court should

decline to exercise concurrent jurisdiction pursuant to the prior exclusive jurisdiction doctrine.

Alternatively he argues that dismissal is appropriate under the Colorado River, Pullman, and

Burford abstention doctrines. Accordingly, Defendant Marvin asks that the Court dismiss this case

without prejudice. Plaintiff and Intervenor Wilson oppose the motion.




                                                    3
                                                II. DISCUSSION

         Defendant Marvin moves, presumably under Federal Rule of Civil Procedure 12(b)(1),5

for dismissal of this case based on four alternative abstention doctrines. The Court will begin by

addressing Defendant Marvin’s argument regarding the prior exclusive jurisdiction doctrine. If

necessary, the Court will then address the arguments regarding Colorado River, Pullman, and

Burford abstention.

         A. Prior Exclusive Jurisdiction Doctrine

         Under the so-called doctrine of prior exclusive jurisdiction, “when one court is exercising

in rem jurisdiction over a res, a second court will not assume in rem jurisdiction over the same

res.” Marshall v. Marshall, 547 U.S. 293, 311 (2006) (footnote added). Thus, “the court first

assuming jurisdiction over property may maintain and exercise that jurisdiction to the exclusion

of the other.” Princess Lida of Thurn & Taxis v. Thompson, 305 U.S. 456, 466 (1939).

         The prior exclusive jurisdiction doctrine is premised on the notion that “[t]he possession

of the res vests the court which has first acquired jurisdiction with the power to hear and determine

all controversies relating thereto, and for the time being disables other courts of co-ordinate

jurisdiction from exercising a like power.” Farmers’ Loan & Trust Co. v. Lake St. Elevated R.

Co., 177 U.S. 51, 61 (1900). “This rule is essential to the orderly administration of justice, and to

prevent unseemly conflicts between courts whose jurisdiction embraces the same subjects and

persons.” Merritt v. Am. Steel-Barge Co., 79 F. 228, 231 (8th Cir. 1897). When the doctrine is

applicable, the Court is bound to treat it as a mandatory rule of judicial abstention, not as a matter




5
 The Federal Rules of Civil Procedure authorize a party to challenge a federal court’s subject matter jurisdiction. Fed.
R. Civ. P. 12(b)(1). “Courts have recognized a variety of . . . defenses that one normally would not think of as raising
subject matter jurisdiction questions when considering a Rule 12(b)(1) motion, including claims that . . . the subject
matter is one over which the federal court should abstain from exercising jurisdiction.” 5B Arthur R. Miller et al.,
Fed. Prac. & Proc. Civ. § 1350 (3d ed.).

                                                           4
of judicial discretion. See Sexton v. NDEX W., LLC, 713 F.3d 533, 536 n.5 (9th Cir. 2013)

(collecting cases); see also 1 Elizabeth M. Bosek et al., Cyc. of Fed. Proc. § 2:178 (3d ed. 2019)

(describing the prior exclusive jurisdiction doctrine as mandatory).

         The doctrine of prior exclusive jurisdiction applies in only two circumstances. First, and

most commonly, the doctrine applies when there are multiple proceedings in which different courts

are attempting to assert jurisdiction over the same property at the same time. See, e.g., United

States v. Bank of N.Y. & Trust Co., 296 U.S. 463, 480-81 (1936) (holding first-filed state cases

took precedence over later-filed federal cases); Penn Gen. Cas. Co. v. Commonwealth of Penn. ex

rel. Schnader, 294 U.S. 189, 197 (1935) (holding federal court had jurisdiction over first-filed

federal suit). Second, and less commonly, the doctrine applies when a court has acquired some

form of specialized, continuing jurisdiction over the property that, even in the absence of a pending

case, precludes other courts from exercising jurisdiction over the same property in later cases. See,

e.g., State Eng’r v. S. Fork Band of the Te-Moak Tribe, 339 F.3d 804, 810-11 (9th Cir. 2003)

(holding federal court lacked jurisdiction where water rights were under state court’s continuing

jurisdiction pursuant to a seventy year old decree); In re Trust Created by Hill, 728 F. Supp. 564,

567-68 (D. Minn. 1990) (holding federal court lacked jurisdiction where state court’s continuing

jurisdiction and supervisory responsibility over a trust had attached decades earlier). Defendant

Marvin does not argue for the second application, so the Court need only concern itself with the

first, more common usage of the doctrine.

         The parties seem to agree that for the prior exclusive jurisdiction doctrine to deprive the

Court of jurisdiction over this case, the following conditions must be met: (1) this case and the

Louisiana state case must be actions in rem or quasi in rem, rather than in personam;6 and (2) the


6
 “Actions in personam and actions in rem differ in that the former are directed against specific persons and seek
personal judgments, while the latter are directed against the thing or property or status of a person and seek judgment

                                                          5
state action must have commenced prior to this action and proceeded to a degree that the Louisiana

state court asserted jurisdiction over the Fund. The Court will now separately take up those issues.

                 1. Nature of This Action

        The Court must first determine whether this interpleader action is in personam or in rem.

Over a century ago, the United States Supreme Court appeared to imply that interpleader actions

are in personam. See N.Y. Life Ins. Co. v. Dunlevy, 241 U.S. 518, 521 (1916) (stating an

interpleader case “was an attempt to bring about a final and conclusive adjudication of [the

plaintiff’s] personal rights”). However, subsequent Supreme Court rulings on jurisdiction and

service of process have diminished Dunlevy and blurred the distinction between actions in

personam and in rem. See First Tenn. Nat’l Bank, Chattanooga v. Fed. Deposit Ins. Corp., 421 F.

Supp. 35, 37 (E.D. Tenn. 1976) (summarizing the post-Dunleavy nature of interpleader). As a

result, the nature of interpleader actions is unclear, and conflicting authority abounds on the issue.

Compare Metro. Prop. & Cas. Ins. Co. v. Shan Trac, Inc., 324 F.3d 20, 25 (1st Cir. 2003)

(“Interpleader actions are in personam, not in rem.”) with Gen. Atomic Co. v. Duke Power Co.,

553 F.2d 53, 57 (10th Cir. 1977) (stating that an interpleader action “is an in rem or quasi in rem

suit”), and Roland v. Hickman, No. 2:15-cv-1133-JCM/VCF, 2016 WL 1183085, at *4 (D. Nev.

Mar. 28, 2016) (holding that an interpleader action is quasi in rem).

        The Court need not spend too much time deciding the nature of this action. Defendant

Marvin argues that this case is in rem, and no party has argued otherwise. In the absence of any

argument to the contrary, the Court agrees with Defendant Marvin and finds that this interpleader

case is in rem because “[t]he Court’s jurisdiction is limited to the disposition of the [Fund]. Once



with respect thereto as against the world.” Martin v. Wheatley, 62 F. Supp. 104, 107 (W.D. Ark. 1945). What matters
for the present inquiry is whether the state and federal actions are either in rem or in personam. Goncalves v. Rady
Children’s Hosp. San Diego, 865 F.3d 1237, 1258 (9th Cir. 2017) (Wardlaw, J., dissenting). It is unnecessary to draw
a narrower distinction between in rem and quasi in rem. Id.

                                                         6
the [Fund] is exhausted, the Court has no more power to adjudicate the parties’ rights [i]n

personam.” Equifax, Inc. v. Luster, 463 F. Supp. 352, 363 (E.D. Ark. 1978), aff’d sub nom. Ark.

La. Gas Co. v. Luster, 604 F.2d 31 (8th Cir. 1979).

       Next, the Court must determine whether a state forfeiture proceeding commenced under

La. R.S. 15:1356 prior to the filing of this case and proceeded far enough that the Louisiana state

court asserted jurisdiction over the Fund. If so, the Court will then determine the nature of that

proceeding.

                2. Commencement, Progress, and Nature of State Court Action

       Next, the Court must determine whether a state forfeiture proceeding commenced under

La. R.S. 15:1356 prior to the filing of this case and proceeded far enough that the Louisiana state

court asserted jurisdiction over the Fund. If so, the Court must also determine whether that

proceeding is in rem.

        “Civil and criminal forfeitures have distinct legal purposes, [and] the procedures used to

perfect each type of forfeiture are dramatically different.” State v. Edwards, 2000-1246 (La.

6/1/01), 787 So.2d 981, 991.      The most obvious difference is that criminal forfeitures are

considered a part of a criminal prosecution and, thus, are subject to criminal procedural rules,

whereas civil forfeitures are prosecuted in independent civil actions directly against the offending

property. Id.

       “Civil forfeiture is the process by which governments seize property without compensating

its owner, based on its connection with the commission of crime.” Id. at 990. Civil forfeitures in

Louisiana are considered actions in rem, and for a court to obtain in rem jurisdiction, the

government must take possession of the property through an act of either actual or constructive




                                                 7
seizure. Id. at 991. After the state seizes property for forfeiture, the state will then file a forfeiture

complaint and prosecute its claim. Id.; La. R.S. 15:1356(C-D).

        Conversely, criminal forfeitures in Louisiana are actions in personam that are taken against

a criminal defendant. Edwards, 787 So.2d at 991. “Criminal forfeitures are premised on a punitive

theory, whereby forfeiture serves the important penal interests associated with the criminal

process.” Id. at 990. Thus, “a criminal conviction is a necessary predicate for any criminal

forfeiture.” Id. at 991.

        As an initial matter, the Court wishes to address an issue that the parties gloss over, namely,

whether a forfeiture proceeding was indeed instituted in Louisiana state court before this case was

filed. Defendant Marvin asserts that a forfeiture proceeding was instituted, pointing to the

Louisiana seizure warrant, dated April 19, 2018, having preceded this case, which was filed on

May 9, 2018. The seizure warrant states in relevant part that “probable cause exists to believe that

the [Fund] is subject to possible forfeiture” and that the district attorney’s office “should be

allowed to proceed at this time with an assert forfeiture procedure.” (ECF No. 71-5). However,

this permissive language merely authorizes the district attorney’s office to initiate a forfeiture

proceeding; it does not explicitly open such a proceeding. Defendant Marvin points to no authority

standing for the proposition that a forfeiture proceeding is necessarily initiated when a Louisiana

state court issues a seizure warrant, and the Court is unable to locate any such authority. To the

contrary, it appears that the issuance of a seizure warrant does not commence a civil forfeiture

proceeding in Louisiana, as all civil cases are initiated by the filing of a pleading. See La. Code

Civ. Proc. art. 421 (providing that civil actions are “commenced by the filing of a pleading

presenting the demand to a court of competent jurisdiction”); de la Vergne v. de la Vergne, 479

So.2d 549, 550 (La. Ct. App. 1985) (same).



                                                    8
        Further, the Louisiana racketeering statute provides that “a forfeiture proceeding shall be

instituted promptly” after property is seized for forfeiture. See La. R.S. 15:1356(C-D). Thus,

Louisiana law expressly contemplates that forfeiture proceedings brought under the racketeering

statute must be formally commenced sometime after the issuance of a seizure warrant and the

subsequent seizure of property for forfeiture. Id.; see also La. R.S. 40:2608(1)(a) (requiring, in a

different forfeiture context, the commencement of forfeiture proceedings after the seizure of

property by filing a petition for forfeiture within a certain time after giving the property owner

written notice of intent to seek forfeiture); La. R.S. 40:2613(A)(1) (providing, in a different

forfeiture context, that an in rem forfeiture proceeding may be brought by a district attorney

pursuant to a notice of pending forfeiture or a verified petition for forfeiture).

        Nothing in the record reflects that Defendant Marvin or any other district attorney formally

instituted a forfeiture proceeding in Louisiana state court after the seizure warrant was issued. For

example, Defendant Marvin has not provided the Court with a copy of a filed forfeiture complaint

or a copy of the docket sheet for a separate forfeiture case asserted against the Fund. At most, the

record shows the existence of multiple criminal cases filed by the State of Louisiana against

Intervenor Wilson. However, these criminal cases cannot themselves constitute an in rem

proceeding because they are brought directly against Intervenor Wilson. Moreover, any forfeiture

proceeding instituted as part of the criminal cases would be actions in personam because in rem

civil forfeiture cases are prosecuted in separate civil actions directly against the offending property.

Edwards, 787 So.2d at 991.

        The Court notes that the State of Louisiana filed a “motion for civil forfeiture” in one of

the above-mentioned criminal cases, on which the state court set a hearing for August 28, 2018.

(ECF No. 67-1). On August 28, 2018, in what is listed as docket number “227,688F, Criminal



                                                   9
File 17-4964,” the state court quashed the seizure warrant in part. (ECF No. 44-1). The parties

provide no information about docket number “227,688F, Criminal File 17-4964.” With no other

information, the Court cannot tell whether the quashing of the seizure warrant took place in one of

the above-mentioned criminal cases against Intervenor Wilson, or in a separate forfeiture

proceeding.

       The Court is inclined to assume the former because the above-referenced case number

includes “criminal” in it, and it seems unlikely that a civil forfeiture proceeding would be assigned

a criminal case number. Furthermore, the minutes report for one of the criminal cases against

Intervenor Wilson—case number C-227668I—reflects the state court’s quashing of the seizure

warrant, which lends further credence to the possibility that the seizure warrant was quashed in

one of the criminal cases rather than in a separate civil forfeiture proceeding. (ECF No. 44-2).

Ultimately, however, the Court need not pursue this issue further because, keeping in mind the

narrow nature of the prior exclusive jurisdiction doctrine, see Seitz v. Fed. Nat’l. Mortg. Ass’n,

909 F. Supp. 2d 490, 505 (E.D. Va. 2012), the Court declines to guess at, or assume, the existence

of a separate civil forfeiture proceeding.

       Accordingly, the Court finds that Defendant Marvin has not provided the Court with

sufficient evidence to allow a finding that an in rem state forfeiture action preceded this case.

Thus, the requisites of the prior exclusive jurisdiction doctrine have not been shown, and the Court

will not dismiss this case pursuant to that doctrine. As such, the Court will now turn to Defendant

Marvin’s various abstention arguments.




                                                 10
        B. Abstention

        Defendant Marvin alternatively moves the Court to dismiss this case pursuant to the

Colorado River, Pullman, and Burford abstention doctrines.7 Intervenor Wilson maintains that

abstention is inappropriate under any of these doctrines.8

        Generally, federal courts have a “virtually unflagging obligation” to exercise their

jurisdiction in proper cases. Colo. River, 424 U.S. at 817. This obligation notwithstanding, federal

courts may abstain from deciding an issue in order to preserve “traditional principles of equity,

comity, and federalism.” Alleghany Corp. v. McCartney, 896 F.2d 1138, 1142 (8th Cir. 1990).

The Supreme Court has established several limited abstention doctrines to preserve these

principles. Beavers v. Ark. State Bd. of Dental Exam’rs, 151 F.3d 838, 840-41 (8th Cir. 1998).

Defendant Marvin argues for the application of three of these doctrines—the so-called Colorado

River, Pullman, and Burford doctrines. The Court will address each in turn, beginning with

Colorado River and, if necessary, then proceeding to Pullman and Burford.

                 1. Colorado River Abstention

        The Colorado River doctrine, articulated by the Supreme Court in Colorado River Water

Conservation District v. United States, 424 U.S. 800 (1976), “grants a federal court the discretion

to avoid duplicative litigation in federal court of a matter more properly decided in parallel




7
  Defendant Marvin does not explicitly reference the Pullman and Burford abstention doctrines, but he makes what
are unmistakably Pullman and Burford arguments in the Colorado River discussion section of his brief and refers to
them as reasons for abstention under Colorado River. (ECF No. 75-1, pp. 12-17). The confusion likely stems from
the fact that the Supreme Court’s Colorado River opinion discussed the requirements of the Pullman and Burford
doctrines in dicta, albeit not by name. See Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 814
(1976) (observing that Pullman and Burford abstention would be inappropriate under that case’s facts).
8
  Intervenor Wilson also devotes a substantial portion of his briefing papers to arguing that abstention is likewise
inappropriate under the Younger abstention doctrine, articulated by the Supreme Court in Younger v. Harris, 401 U.S.
37 (1971). Although the Court appreciates counsel’s briefing efforts, it is unnecessary to address Younger abstention
because Defendant Marvin has made no argument that can be construed as invoking the Younger doctrine.


                                                        11
litigation in state court.” Kingland Sys. Corp. v. Colonial Direct Fin. Grp., Inc., 188 F. Supp. 2d

1102, 1107 (N.D. Iowa 2002) (citing Beavers, 151 F.3d at 814 n.7). However, “the potential for

conflict” between a federal action and a parallel state action does not, by itself, justify application

of the Colorado River doctrine. Federated Rural Elec. Ins. Corp. v. Ark. Elec. Coops., Inc., 48

F.3d 294, 297 (8th Cir. 1995). Rather, Colorado River applies only in “exceptional circumstances”

where abstention “would clearly serve an important countervailing interest.”9 Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 14 (1983).

        Thus, Colorado River imposes two requirements: (1) pending, parallel state and federal

actions; and (2) exceptional circumstances justifying abstention. Kingland, 188 F. Supp. 2d at

1110. The Court will begin by addressing whether parallel actions exist and, if so, the Court will

then determine whether exceptional circumstances are present.

                          a. Parallel State and Federal Actions

        As a threshold matter, Colorado River requires pending, parallel state and federal court

actions. Fru-Con, 574 F.3d at 535. Parallel actions do not exist simply because of “[t]he pendency

of a state claim based on the same general facts or subject matter as a federal claim and involving

the same parties.” Id. “Rather, a substantial similarity must exist between the state and federal

proceedings, which . . . occurs when there is a substantial likelihood that the state proceeding will

fully dispose of the claims presented in the federal court.” Id.

        This analysis focuses on the matters as they currently exist, not as they could potentially

be modified. Id. The Court may consider whether the state and federal actions involve distinct




9
  “Because the policy underlying Colorado River abstention is judicial efficiency, this doctrine is substantially
narrower than are the doctrines of Pullman, Younger and Burford abstention.” Federated Rural Elec., 48 F.3d at 298
n.4. Moreover, when a Colorado River movant seeks dismissal of the federal action rather than abstention, as
Defendant Marvin does in this case, “considerably weightier reasons have to be in place.” Fru-Con Const. Corp. v.
Controlled Air, Inc., 574 F.3d 527, 534 n.7 (8th Cir. 2009).

                                                       12
sources of law, evidentiary showings, measures of damages, and treatment on appeal. Id. at 536.

Any doubt as to the parallel nature of the state and federal proceedings must be resolved against

the application of Colorado River abstention. Id. at 535.

        Defendant Marvin makes no argument that parallel proceedings exist for purposes of

Colorado River abstention. Moreover, as discussed above, the Court cannot find based on the

present record that a forfeiture action is currently pending in Louisiana with respect to the Fund.

This is fatal to the analysis. However, even if the Court assumes arguendo the existence of a state

forfeiture case, there is not a substantial similarity between that and this proceeding because there

is not a substantial likelihood that the state proceeding will fully dispose of the claims presented

in this case.

        In this case, Plaintiff asks the Court to determine Defendants’ and Intervenor’s competing

claims to $255,209.47 in cash. Thereby, Plaintiff characterizes the Louisiana state seizure warrant

as a claim made by Defendant Marvin. This warrant initially sought the entirety of the $255,209.47

held by Plaintiff, but the Louisiana state court subsequently quashed the warrant in part, reducing

the warrant’s scope to $132,000.00. If the Court deferred to the Louisiana state action and allowed

Defendant Marvin to seize from Plaintiff $132,000.00 in cash to be adjudicated in a state civil

forfeiture proceeding, $123,209.47 would still remain in Plaintiff’s custody to be adjudicated in

this case, irrespective of how the Louisiana forfeiture proceeding is resolved.

        Therefore, the Court finds that there is not a “substantial likelihood that the state proceeding

will fully dispose of” the interpleader claim presented in this case. Id. at 535. Remaining cognizant

that any doubt as to the parallel nature of proceedings defeats the application of Colorado River,

see id., the Court finds that the Louisiana state action is not parallel to this case within the meaning

of Colorado River and, thus, Colorado River abstention is inappropriate. In light of this finding,



                                                  13
the Court need not determine whether exceptional circumstances exist warranting abstention.

However, the Court will do so in the alternative because the parties have also pursued that course.

                         b. Exceptional Circumstances

        Even assuming arguendo that this case and a Louisiana court action are parallel

proceedings, Colorado River abstention is not appropriate unless exceptional circumstances justify

abstention.     Id.   To determine whether exceptional circumstances warrant Colorado River

abstention, courts look to the following six non-exhaustive factors:

        (1) whether there is a res over which one court has established jurisdiction;
        (2) the inconvenience of the federal forum;
        (3) whether maintaining separate actions may result in piecemeal litigation, unless
        the relevant law would require piecemeal litigation and the federal court issue is
        easily severed;
        (4) which case has priority—not necessarily which case was filed first but a greater
        emphasis on the relative progress made in the cases;
        (5) whether state or federal law controls, especially favoring the exercise of
        jurisdiction where federal law controls; and
        (6) the adequacy of the state forum to protect the federal plaintiff’s rights.
Id. at 534.

        No one factor is necessarily determinative, and the weight given to each factor may vary

from case to case. Moses H. Cone, 460 U.S. at 14. However, the balance of these factors is

“heavily weighted in favor of the exercise of jurisdiction.” Id. Ultimately, a court’s task “is not

to find some substantial reason for the exercise of federal jurisdiction . . . rather, the task is to

ascertain whether there exist ‘exceptional’ circumstances, the ‘clearest of justifications,’ that can

suffice under Colorado River to justify the surrender of that jurisdiction.” Id. at 25-26 (emphasis

in original).




                                                  14
       With that framework in mind, the Court will now address each of the pertinent Colorado

River/Moses H. Cone factors to determine whether exceptional circumstances warrant Colorado

River abstention.

                               i. Has One Court Established Jurisdiction Over A Res?

       Defendant Marvin argues that the Louisiana state court proceeding is in rem and, thus, the

Louisiana state court has established in rem jurisdiction over the Fund via constructive possession.

Plaintiff and Intervenor Wilson offer a bevy of arguments to the contrary, including that the state

court action is not in rem and that the seizure warrant is invalid because the Louisiana state court

lacks personal jurisdiction over Plaintiff.

       As the Court has previously discussed in this order, Defendant Marvin has not shown that

a civil in rem proceeding was formally initiated in Louisiana state court prior to the filing of this

case such that the state court assumed jurisdiction over the Fund. However, this Court undoubtedly

has jurisdiction over the res, which is in a bank located within this Court’s jurisdiction. Thus, the

Court finds that this factor weighs against abstention.

                               ii. Is the Federal Forum Inconvenient?

       Defendant Marvin argues that the federal forum is inconvenient because all parties other

than Plaintiff and Defendant Maxine Wilson are residents of Louisiana. He states that Defendant

Maxine Wilson is currently in default and would forfeit her claim to the Fund if the Court enters

default judgment against her. He also observes that Plaintiff seeks leave to deposit the Fund into

the registry of the Court and to be dismissed from this case. If both Plaintiff and Defendant Maxine

Wilson exit this case, Defendant Marvin argues that all remaining parties would be Louisianan and

diversity would be destroyed as a result. He also argues that this factor weighs in favor of

abstention because most of the parties, evidence, and alleged underlying events are all located in



                                                 15
Louisiana. Intervenor Wilson argues in response that the federal forum is convenient for all parties

because the Louisiana state court lacks personal jurisdiction over Plaintiff.

       “The question here is not merely which forum is the more convenient, rather it is whether

the federal forum is so inconvenient as to militate in favor of abstention.” Globe Indem. Co., 816

F. Supp. at 1383 (citing Evanston Ins. Co. v. Jimco, Inc., 844 F.2d 1185, 1195 (5th Cir. 1988)).

Thus, it is insufficient for a Colorado River movant to demonstrate that the relative inconvenience

of the federal forum is based solely on the location of parties or witnesses within the state forum.

See Kingland, 188 F. Supp. 2d at 1117.

       Most of Defendant Marvin’s arguments regarding inconvenience concern how Arkansas is

an inconvenient forum because various parties, witnesses, and evidence are in Louisiana.

However, courts have repeatedly recognized that it is unnecessary to “dismiss or transfer an action

where to do so would only shift the inconvenience of the forum from one party to the other.” Id.

Thus, Defendant Marvin’s arguments based on the location of parties or witnesses within the state

forum do not present exceptional circumstances.

       Defendant Marvin’s argument relating to the hypothetical destruction of diversity in this

case fares no better. Statutory interpleader requires that at least two of the adverse claimants to a

contested fund be of diverse citizenship, as defined in 28 U.S.C. § 1332. Vanguard Fiduciary Tr.

Co. v. Stuart, No. 3:08-CV-44, 2009 WL 2982787, at *2 (D.N.D. Sept. 15, 2009). As Defendant

Marvin points out, at least two claimants have been of diverse citizenship since the beginning of

this statutory interpleader case, thereby satisfying the diversity requirement and giving this Court

subject matter jurisdiction. However, the hypothetical loss of diverse parties is of no import. The

Court will retain subject matter jurisdiction even if all diverse claimants eventually exit the case




                                                 16
because the claimants were sufficiently diverse on the date this case was filed. Blue Cross & Blue

Shield of Mo. v. Nooney Krombach Co., 170 F.R.D. 467, 471 (E.D. Mo. 1997).

       Thus, the Court concludes that there is no evidence establishing that the federal forum is

inconvenient, at least not to the level necessary to establish exceptional circumstances for

abstention. Therefore, this factor weighs against abstention.

                               iii. Will There Be Piecemeal Litigation?

       The most predominant factor for the court to consider is whether retaining jurisdiction will

result in piecemeal litigation. Federated Rural Elec., 48 F.3d at 297 (citing Moses H. Cone, 460

U.S. at 16, 21). “Piecemeal litigation occurs when different tribunals consider the same issue,

thereby duplicating efforts and possibly reaching different results.” Keating v. Univ. of S.D., 386

F. Supp. 2d 1096, 1103 (D.S.D. 2005) (citing LaDuke v. Burlington N. R.R. Co., 879 F.2d 1556,

1560 (7th Cir. 1989)). “The possibility that duplicate lawsuits will result in conflicting results is

an especially important concern, because such results endanger both the ‘legitimacy of the court

system in the eyes of the public’ and ‘fairness to individual litigants.’” Teamsters Local Nos. 175

& 505 Pension Tr. Fund v. IBP, Inc., 123 F. Supp. 2d 514, 518 (D.S.D. 2000) (quoting Lumen

Const., Inc. v. Brant Const. Co., 780 F.2d 691, 694 (7th Cir. 1985)).

       “Duplication and inefficiency alone, however, are not sufficient to warrant abstention,”

otherwise abstention would be necessarily required in every instance of concurrent litigation and

consideration of the Colorado River/Moses H. Cone factors would be unnecessary. Greenwald v.

Phillips Home Furnishings Inc., No. 4:08CV1128 CDP, 2009 WL 259744, at *3 (E.D. Mo. Feb.

3, 2009). Rather, the risk of conflicting results must rise to a level of “extraordinary circumstance”

warranting abstention. Avera McKennan Hosp. v. EMC - Employers Mut. Cas. Co., No. CIV 18-

4007, 2018 WL 4290400, at *5 (D.S.D. Sept. 7, 2018). The Eighth Circuit has “advanced [the



                                                 17
federal policy of avoiding piecemeal litigation] by favoring the most complete action.” Federated

Rural Elec., 48 F.3d at 298.

       As the Court has discussed above, Defendant Marvin has not produced evidence from

which the Court could find that a separate civil forfeiture proceeding has been formally initiated

and is pending in Louisiana state court. Thus, the most complete action, by default, is this case.

The federal policy of avoiding piecemeal litigation would not be furthered if the Court defers to a

state proceeding that may not even be underway yet. Id. Moreover, the Court finds that any risk

of conflicting results in this and a state proceeding does not rise to the level of extraordinary

circumstances warranting abstention. Therefore, this factor weighs against abstention.

                               iv. Which Case Has Priority?

       Defendant Marvin argues that this factor weighs in favor of abstention because the

Louisiana seizure warrant, dated April 19, 2018, preceded this case, which was filed on May 9,

2018. Intervenor Wilson contends that this case is, at most, neutral because neither case has made

substantial progress.

       Originally, the Supreme Court identified this factor as “the order in which jurisdiction was

obtained by the concurrent forums,” i.e., the order in which the cases were filed. See Colo. River,

424 U.S. at 818. However, the Supreme Court later clarified that this factor should focus primarily

on whether one proceeding has advanced further than the other. Moses H. Cone, 460 U.S. at 21.

       The Court agrees with Intervenor Wilson that this factor, at worst, is neutral and, at best,

weighs against abstention. The filing dates of the federal and state cases are not the appropriate

measuring stick of priority. Rather, the important question is whether one case has progressed

further than the other, and the Court answers this question in the negative. Id. This case has not

yet proceeded to the merits of the interpleader claims and, thus, has not progressed terribly far.



                                                18
However, as far as the Court can tell, the state forfeiture proceeding has not yet even been formally

initiated. Undoubtedly, the Louisiana state court issued a seizure warrant, but nothing in the record

shows that a forfeiture complaint has since been filed in state court. Even if a state forfeiture

proceeding has been instituted, Plaintiff retains possession of the Fund and, thus, no progress has

been made in that case. Thus, neither case has progressed substantially further than the other to

constitute exceptional circumstances and, accordingly, this factor is of little importance to the

determination.

                               v. Does State or Federal Law Control?

       Defendant Marvin offers no argument on this factor. Intervenor Wilson argues that federal

law controls this case, as federal questions exist as to the constitutionality and efficacy of the

Louisiana seizure warrant.

       When federal law controls most of the parties’ claims, that is a “major consideration”

against abstention. Cedar Rapids Cellular Tel., L.P. v. Miller, 280 F.3d 874, 879 (8th Cir. 2002).

On the other hand, “the presence of state law issues will weigh in favor of abstention only in rare

circumstances,” and even where a case is governed entirely by state law, this “does not provide a

reason for abstention.” Federated Rural Elec., 48 F.3d at 299. Thus, in cases governed entirely

by state law, the “governing law” factor “cannot be afforded any significant weight.”               Id.

“Furthermore, as a general rule, ‘difficulties and perplexities of state law are no reason for referral

of the problem to the state court.’” Advocat Inc. v. Blanchard, No. 4:11-cv-0895-JLH, 2012 WL

1893735, at *3 (E.D. Ark. May 24, 2012) (quoting McNeese v. Bd. of Ed. for Cmty. Unit Sch. Dist.

187, Cahokia, Ill., 373 U.S. 668, 673 n.5 (1963)).

       This case will likely involve mixed questions of federal and state law. However, the

potential presence of questions of Louisiana state law does not rise to the level of exceptional



                                                  19
circumstances warranting abstention, as federal courts routinely apply and interpret the laws of

other states. Crabb v. GoDaddy.com, Inc., No. 4:07-cv-4040-HFB, 2010 WL 5890625, at *3

(W.D. Ark. Mar. 29, 2010). Because the presence of state law issues does not present a compelling

reason for abstention, see Federated Rural Elec., 48 F.3d at 299, the Court finds that this factor

weighs against abstention.

                               vi. Is the State Forum Adequate to Protect Plaintiff’s Rights?

       Defendant Marvin makes no argument as to this factor. Intervenor Wilson argues that

Louisiana state court will not protect Plaintiff’s rights because, as things stand, Louisiana has no

personal jurisdiction over Plaintiff.    If Plaintiff submits itself to jurisdiction in Louisiana,

Intervenor Wilson argues that Plaintiff would also necessarily submit itself to jurisdiction under

the Louisiana seizure warrant, thereby mooting Plaintiff’s claim that the warrant’s extraterritorial

nature prevents it from binding Plaintiff. Accordingly, Intervenor Wilson argues that Plaintiff

cannot argue its case in Louisiana state court without compromising its own legal position and,

thus, that forum will not adequately protect Plaintiff’s rights.

       “[T]here is no presumption that a state court is biased or otherwise inadequate to protect

the federal plaintiff’s rights.” U.S. Fid. & Guar. Co. v. Murphy Oil USA, Inc., 21 F.3d 259, 263

(8th Cir. 1994). This inquiry involves “whether the state case includes all of the claims raised by

the federal plaintiff in the federal action.” BNSF Ry. Co. v. Hall Hauling, LLC, No. 4:17-cv-2732-

JMB, 2018 WL 1508864, at *4 (E.D. Mo. Mar. 27, 2018). Thus, a court choosing to abstain under

Colorado River does so based on the belief “that the parallel state-court litigation will be an

adequate vehicle for the complete and prompt resolution of the issues between the parties.” Moses

H. Cone, 460 U.S. at 28. This factor weighs either for or against abstention only when one forum




                                                  20
is inadequate to protect a party’s rights; if both forums are adequate, the factor is neutral. Gov’t

Emps. Ins. Co. v. Simon, 917 F.2d 1144, 1149 (8th Cir. 1990).

       As the Court discussed above, a forfeiture proceeding in Louisiana state court would not

fully resolve all issues presented in this case because the seizure warrant was partially quashed.

Thus, even if the Court deferred to the state court and allowed Defendant Marvin to take possession

of $132,000.00 of the Fund for adjudication in a state forfeiture proceeding, $123,209.47 would

still remain in Plaintiff’s custody to be adjudicated in this case, irrespective of how the Louisiana

forfeiture proceeding is resolved. For this reason, a forfeiture proceeding in Louisiana would not

provide “an adequate vehicle for the complete and prompt resolution of the issues between the

parties.” Moses H. Cone, 460 U.S. at 28 (emphasis added). Accordingly, the Court finds that this

factor weighs against abstention.

                               vii. Conclusion

       After considering the pertinent factors “in a pragmatic, flexible manner with a view to the

realities of the case at hand,” id. at 21, and weighing the balance of those factors “heavily . . . in

favor of the exercise of jurisdiction,” id. at 16, the Court concludes that exceptional circumstances

do not exist warranting Colorado River abstention. Thus, the Court finds that Defendant Marvin

has not shown that Colorado River abstention is appropriate in this case and the Court declines to

dismiss the case pursuant to Colorado River.

       The Court will now address the parties’ arguments on Pullman abstention and, if necessary,

will later turn to Burford abstention.

               2. Pullman Abstention

       The Pullman doctrine, articulated by the Supreme Court in Railroad Commission of Texas

v. Pullman Company, 312 U.S. 496 (1941), provides that “when a federal constitutional claim is



                                                 21
premised on an unsettled question of state law, the federal court should stay its hand in order to

provide the state courts an opportunity to settle the underlying state-law question and thus avoid

the possibility of unnecessarily deciding a constitutional question.” Harris Cnty. Comm’rs Court

v. Moore, 420 U.S. 77, 83 (1975). In other words, Pullman abstention is proper “when a federal

constitutional issue might be mooted by a state-court determination of pertinent questions of

[unclear] state law.” Bob’s Home Serv., Inc. v. Warren Cnty., 755 F.2d 625, 628 (8th Cir. 1985).

       This doctrine is applicable only when the issue of state law is unsettled and is “sufficiently

likely” to be subject to an interpretation that will avoid or modify the federal constitutional

question. Lake Carriers’ Ass’n v. MacMullan, 406 U.S. 498, 512 (1972). If the state law is

unambiguous or if there is no obvious, reasonable construction of the state law that would resolve

the issues in the case, then Pullman abstention does not apply. City of Houston v. Hill, 482 U.S.

451, 468 (1987).

       To determine the applicability of Pullman, courts consider multiple factors, including: (1)

the effect abstention would have on the rights to be protected by considering the nature of both the

right and necessary remedy; (2) available state remedies; (3) whether the challenged state law is

unclear; (4) whether the challenged state law is fairly susceptible to an interpretation that would

avoid any federal constitutional question; and (5) whether abstention will avoid unnecessary

federal interference in state operations. Beavers, 151 F.3d at 841. The fifth factor incorporates

two distinct considerations: (1) whether there is a pending state action that will be disrupted, and

(2) whether federal intervention would interfere with state procedures and policies in areas of

special state interest. George v. Parratt, 602 F.2d 818, 822 (8th Cir. 1979).

       Defendant Marvin argues that Pullman abstention is proper because Intervenor Wilson has

asserted in this case that the seizure warrant violates the Louisiana Constitution. Defendant Marvin



                                                22
argues that Intervenor Wilson is a party to the state proceeding and that he can raise his state-

constitutional argument in state court. Defendant Marvin asserts that the constitutional issue in

this case would be mooted if Louisiana state court agrees with Intervenor Wilson’s position.

Intervenor Wilson contends in response that Pullman abstention is improper because Plaintiff is

not a party to any underlying state case and because Louisiana has no personal jurisdiction over

Plaintiff, making Louisiana an inadequate forum to resolve the issues in this case.

       Pullman abstention is inappropriate in this case because Defendant Marvin has not argued

that the state law at issue is unclear and, more importantly, has not offered a reasonable limiting

construction of the state law that would resolve the federal issues in this case. Gralike v. Cook,

996 F. Supp. 889, 900 (W.D. Mo. 1998) (denying Pullman abstention when the movant failed to

offer any limiting construction of the state law at issue). Instead, his argument is simply that the

Court should let Intervenor Wilson make his state-constitutional arguments in Louisiana state court

rather than in this Court because no Louisiana state court seems to have spoken on this issue before.

However, the Supreme Court has counseled district courts to not abstain under Pullman simply to

give a state court the first opportunity to decide a federal constitutional claim. See Zwickler v.

Koota, 389 U.S. 241, 251 (1967) (“[A]bstention cannot be ordered simply to give state courts the

first opportunity to vindicate the federal claim.”). Moreover, the parties have not discussed or

even acknowledged the various requisite factors for Pullman abstention in the Eighth Circuit,

leaving the Court unable to conclude that Pullman abstention is appropriate in this case. See

Phelps-Roper v. Heineman, 710 F. Supp. 2d 890, 904-05 (D. Neb. 2010) (declining to abstain

under Pullman when the parties did not address the Pullman factors).

       Accordingly, the Court finds that Pullman abstention is not appropriate in this case.

Consequently, the Court will now address the parties’ arguments on the Burford doctrine.



                                                 23
               3. Burford Abstention

       The Burford doctrine, articulated by the Supreme Court in Burford v. Sun Oil Co., 319 U.S.

315 (1943), provides, in a nutshell, that “a federal court should abstain when the action before it

involves matters of state law best left to the state alone.” Middle S. Energy, Inc. v. Ark. Pub. Serv.

Comm’n, 772 F.2d 404, 417 (8th Cir. 1985). However, this is “too generalized a statement to be

useful as a definition of when this kind of abstention is proper.” Vikram David Amar, Fed. Prac.

& Proc. Juris. § 4244 (3d ed. 2019). The Supreme Court has more helpfully summarized the

Burford doctrine as follows:

       Where timely and adequate state-court review is available, a federal court sitting in
       equity must decline to interfere with the proceedings or orders of state
       administrative agencies: (1) when there are difficult questions of state law bearing
       on policy problems of substantial public import whose importance transcends the
       result in the case then at bar; or (2) where the exercise of federal review of the
       question in a case and in similar cases would be disruptive of state efforts to
       establish a coherent policy with respect to a matter of substantial public concern.
New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350, 361 (1989). Thus,

the Burford doctrine is intended to prevent federal courts from “bypassing a state administrative

scheme and resolving issues of state law and policy that are committed in the first instance to

expert administrative resolution.” Adrian Energy Assoc. v. Mich. Pub. Serv. Comm’n, 481 F.3d

414, 423 (6th Cir. 2007) (citing New Orleans, 419 U.S. at 361-64).

       “Burford abstention applies when a state has established a complex regulatory scheme

supervised by state courts and serving important state interests, and when resolution of the case

demands specialized knowledge and the application of complicated state laws.” Bilden v. United

Equitable Ins. Co., 921 F.2d 822, 825 (8th Cir. 1990). However, Burford abstention is not

appropriate simply because there “exists [a complex state administrative] process, or even in all

cases where there is a potential for conflict with state regulatory law or policy.” New Orleans, 419

U.S. at 362. “Ultimately, what is at stake is a federal court’s decision, based on a careful

                                                 24
consideration of the federal interests in retaining jurisdiction over the dispute and the competing

concern for the ‘independence of state action,’ that the State’s interests are paramount and that a

dispute would best be adjudicated in a state forum.” Quackenbush v. Allstate Ins. Co., 517 U.S.

706, 728 (1996) (internal citation omitted). “This balance only rarely favors abstention, and the

power to dismiss recognized in Burford represents an extraordinary and narrow exception to the

duty of the District Court to adjudicate a controversy properly before it.” Id. (internal quotation

marks omitted).

       Defendant Marvin concedes that he does not argue for Burford abstention based on any

agency action but, rather, that he does so solely based on the existence of difficult issues of state

law—regarding the validity and constitutionality of the Louisiana seizure warrant—which bear on

policy problems of substantial public import whose importance transcends the result in this case,

namely, Louisiana’s interest in securing restitution for victims of crimes. (ECF No. 67, pp. 12-13).

However, this argument improperly attempts to divorce the first Burford application from its

underlying foundation, that Burford abstention is intended to prevent federal courts from

encroaching on specialized state courts’ supervision of complex administrative or regulatory

schemes. Bilden, 921 F.2d at 825.

       This case “does not involve any complex regulatory scheme, nor does it demand the

delicate balancing of state interests typically found in Burford abstention cases.”          Doe v.

McCulloch, 835 F.3d 785, 788 (8th Cir. 2016); see also New Orleans, 491 U.S. at 362 (stating that

“Burford is concerned with protecting complex state administrative processes from undue federal

interference”). Rather, this case could involve the resolution of whether a Louisiana state court

served a valid seizure warrant on Plaintiff, an out-of-state bank, for seizure of out-of-state




                                                 25
property.10 “The danger which Burford abstention avoids—creating an opportunity to overturn a

prior state court or agency determination by seeking federal court review, thereby disrupting a

state administrative apparatus—is simply not present in this case.” Dittmer v. Cnty. of Suffolk, 146

F.3d 113, 117 (2d Cir. 1998).

        Defendant Marvin’s reading of Burford would permit litigants to make a host of abstention

arguments that bear no relation to a complex administrative or regulatory scheme, merely because

a party believes that a state proceeding involves issues of public policy that are more important

than the federal action. This would improperly and vastly expand Burford’s “extraordinary and

narrow” scope. See Winner Rd. Properties, LLC v. BMO Harris Bank, N.A., No. 4:16-CV-1395

CAS, 2019 WL 1200519, at *3 (E.D. Mo. Mar. 14, 2019) (citing Melahn v. Pennock Ins., Inc., 965

F.2d 1497, 1506 (8th Cir. 1992)).

        In sum, Defendant Marvin has not identified any complex administrative or regulatory

scheme which the Court would infringe on in this case.                   Therefore, Burford abstention is

inappropriate.

                                           III. CONCLUSION

        For the above-stated reasons, the Court finds that Separate Defendant J. Schuyler Marvin’s

Amended Motion to Dismiss (ECF No. 75) should be and hereby is DENIED.

        IT IS SO ORDERED, this 24th day of September, 2019.

                                                                     /s/ Susan O. Hickey
                                                                     Susan O. Hickey
                                                                     Chief United States District Judge




10
  The Court expresses no opinion as to that issue’s merits or whether resolution of that issue will ultimately be
necessary in this case.

                                                       26
